Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
No prior art has been found to anticipate or render obvious the presently claimed subject matter.
Specifically, none of the prior art of record discloses 
the monitoring unit ibeing configured to monitor a first impedance of a first signal path
coupled to the first terminal, based  on a current in the first signal path while an audio signal
is being output via the socket, and
wherein the circuitry is configured to output a signal indicative of detection of at least partial
removal of the plug from the socket in response to detection by the monitoring unit of a first
predetermined sequence of impedance states of the first signal path (cl. 1);.
the monitoring unit  being configured to monitor an impedance state of a signal path coupled to the microphone contact at the first terminal, wherein the circuitry is configured to output a signal indicative of detection of at least partial removal of the plug from the electrical socket in response to detection by the monitoring unit of a predetermined sequence of impedance states of the signal path (cl. 19); .
the voltage detection circuitry being  configured to detect a voltage across the dummy resistance due to the mirrored current; and output a signal indicative of an impedance of the load of the audio accessory based on the detected voltage , whereing the circuitry being configured to detect at least partial removal of the audio accessory plug from the corresponding socket based on a change in the signal indicative of the impedance of the load. (cl. 20).
/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        								5/9/22